DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/18/2022 has been entered.  Claims 21-40 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al. (US 20140276932 A1).
Regarding claims 21, 33, and 40, Williams et al. discloses a modular connection assembly (212) for use with a motor powered surgical system (100), the modular connection assembly comprising: 
a drive assembly comprising an elongate firing shaft/rod (464) configured to operably couple to a firing drive/firing system (242/246) of the motor powered surgical system, wherein the elongate firing shaft/rod (464/466) is configured to be driven distally by a firing motion from the firing drive/firing system (242/246); a tapered/ramped surface (250c) configured to slide along a ramped receiving surface (472a) of the motor powered surgical system ([0099], figs. 7-19), wherein the tapered/ramped surface is configured to slide across the ramped receiving and firing drive to operably align the elongate firing shaft with the firing drive (figs. 7-14); and 
a locking arm/latch system (470/472) pivotably coupled to a proximal end of the surgical instrument/modular connection assembly, wherein the locking arm/latch system/arm pivotably coupled (via 240) to the proximal end of the modular connection assembly (figs. 21-24) wherein the locking arm/latch system/latch arm is to be received within a detent of the motor powered surgical system and configured bring the modular connection assembly into a locked configuration with the motor powered surgical system [0108-0114].
Regarding claims 22-25 and 34-37, Williams et al. discloses a shaft assembly extending from a distal end of the modular connection assembly; and an end effector extending from a distal end of the shaft assembly,
the tapered surface and the receiving surface form a coupling interface, wherein the end effector is on a first side of the coupling interface, and wherein a motor of the motor powered surgical system on a second side of the coupling interface, wherein the end effector comprises: a first jaw; a second jaw, wherein the second jaw is pivotable relative to the first jaw between an open configuration and a closed configuration; a staple cartridge comprising staples removably stored therein; and a firing member (sled coupled to 466, fig. 25) operably coupled to the elongate firing shaft, wherein at least a portion of the elongate firing shaft is flexible ([0100], figs. 1-14).
Regarding claims 26-27, Williams et al. discloses the firing member is configured to translate towards a distal end of the end effector based on the firing motion from the firing drive, and wherein the firing member is configured to translate towards a proximal end of the end effector based on a retraction motion, wherein the firing member comprises an engagement shoulder extending transversely therefrom (figs. 8-14), and wherein the engagement shoulder is configured to maintain a gap distance between the first jaw and the second jaw as the firing member translates towards the distal end of the end effector ([0107-0110], figs. 8-14).
Regarding claim 28, Williams et al. discloses the locking arm is a first locking arm, wherein the modular connection assembly further comprising a second locking arm, and wherein the first locking arm and the second locking arm are configured to cooperatively bring the modular connection assembly into the locked configuration with to the motor powered surgical system ([0108-0116], figs. 1-8).
Regarding claims 29 and 39, Williams et al. discloses the tapered surface is a first tapered surface, wherein the receiving surface is a first receiving surface, wherein the modular connection assembly comprises a second tapered surface, wherein the motor powered surgical system comprises a second receiving surface, wherein the first tapered surface and the second tapered surface are configured to slide along the first receiving surface and the second receiving surface, respectively, to cooperatively align the elongate firing shaft with the firing drive (472/250c).
Regarding claims 30-32, Williams et al. discloses the locking arm comprises a tapered shoulder (bottom adjacent 476c), wherein the motor powered surgical system comprises a shoulder engagement portion, and wherein the tapered shoulder is configured to align with the shoulder engagement portion in the locked configuration, wherein the tapered shoulder is biased toward the shoulder engagement portion, wherein the locking arm is configured to be pivoted relative to the modular connection assembly to drive the tapered shoulder away from the shoulder engagement portion ([0108-0116], figs. 1-8).
Regarding claim 38, Williams et al. discloses the firing member is configured to translate towards a distal end of the end effector based on the firing motion from the firing drive, and wherein the firing member (sled coupled to 466, fig. 25) is configured to translate towards a proximal end of the end effector based on a retraction motion [0093, 0103, 0119, 0124].

Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. The amendments do overcome the specification, drawing objections and U.S.C. 112 rejections.  Examiner contends the claims are still overly broad.  There are only three structural elements positively claimed- firing drive of a motor, elongate firing shaft, and a locking member pivotally coupled to a proximal end of the modular connection assembly.  The “tapered surface” is not linked to any structural member and is unclear what structure has this “tapered surface”.  What structure has the “tapered surface”?  How does the locking member cooperate/connect with the firing drive of a motor and elongate firing shaft?
Since Williams et al. discloses a drive assembly comprising an elongate firing shaft/rod (464) configured to operably couple to a firing drive/firing system (242/246) of the motor powered surgical system, wherein the elongate firing shaft/rod (464/466) is configured to be driven distally by a firing motion from the firing drive (242/246); a tapered/ramped surface (250c) configured to slide along a ramped receiving surface (472a) of the motor powered surgical system ([0099], figs. 7-19), wherein the tapered/ramped surface is configured to slide across the ramped receiving and firing drive to operably align the elongate firing shaft with the firing drive (figs. 7-14); and a locking member (470/472) pivotably coupled to a proximal end of the surgical instrument/modular connection assembly, wherein the locking arm/latch system/arm pivotably coupled (via 240) to the proximal end of the modular connection assembly (figs. 21-24) wherein the locking member is to be received within a detent/aperture of the motor powered surgical system and configured bring the modular connection assembly into a locked configuration with the motor powered surgical system [0108-0114] the inventions features are disclosed by Williams et al. as claimed in the text.  Examiner suggest providing more features of the structure(s) and linking all the structural members with cooperative structural relationships.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731